Citation Nr: 0722146	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-07 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from July 1949 to September 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and July 2002 by 
the Department of Veterans Affairs (VA) Little Rock, 
Arkansas, Regional Office (RO).

The issue of service connection for a bilateral shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective March 14, 2002, the veteran had a combined 
disability rating of 80 percent, and the combined rating of 
the disabilities from cold injury provides a rating in excess 
of 40 percent.

2.  The overall evidence suggests that the veteran's service-
connected disabilities are of such nature and severity as to 
prevent him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In determining if the veteran has one disability rated at 40 
percent, disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral factor 
if applicable, are considered one disability.  Id.  
Disabilities resulting from common etiology or affecting a 
single body system are also considered one disability.  Id.  

The veteran filed a claim for TDIU in March 2002.  At the 
time of filing, the veteran was rated at 30 percent for 
residuals of cold injury to the left lower extremity, 30 
percent for residuals of cold injury to the right lower 
extremity, 20 percent for residuals of cold injury to the 
left upper extremity, 20 percent for residuals of cold injury 
to the right upper extremity, and 10 percent for a right knee 
disability, and he had 2 noncompensable ratings for scars.  
The veteran had a combined rating of 80 percent.  Although 
the veteran did not have a single rating in excess of 30 
percent, combining the disabilities from a common etiology, 
cold injury, provides a rating in excess of 40 percent.  See 
38 C.F.R. §§ 4.25, 4.26.  Consequently, the veteran meets the 
schedular threshold for determining entitlement to a TDIU 
rating, and the only question remaining is whether there is 
evidence that the veteran is unable to secure substantially 
gainful occupation as the result of these disabilities.  (The 
Board notes that the veteran was subsequently awarded service 
connection and a 10 percent rating for tinnitus, service 
connection and a 30 percent rating for post-traumatic stress 
disorder, and an increased rating of 30 percent for residuals 
of cold injury to the left upper extremity.  Because this 
decision grants TDIU from the date of the claim, however, 
these ratings will not be considered in the decision below.)

The veteran testified at his Travel Board hearing that he 
last worked in 1990.  See April 2007 Travel Board hearing 
transcript.  He testified that he worked as a pipe fitter for 
35 years until the plant closed in 1990 and that he tried to 
find employment after the company closed, but he could not 
obtain employment because of problems with his hands, legs, 
and shoulders.  See April 2007 Travel Board hearing 
transcript.  He reported that he had lost dexterity in his 
fingers and it was painful to grip things.  He also reported 
that his legs and feet would begin to tingle and go numb 
after about five minutes.  He added that he would not return 
to work today because he is not able to stand and gets very 
uncomfortable sitting unless he has his legs elevated.  

A February 1994 VA examination reports that the veteran had 
"quite painful", albeit full, range of motion due to the 
service-connected right knee disability.  An April 1994 
private treatment record indicates that the veteran had 
"severe pain" in the right knee, with a "marked reduction" 
in movement.  The record notes that the veteran was unable to 
kneel down because of the pain in his right knee.  Standing 
from a sitting position was also reported to be painful and 
slow, and the veteran had to push himself up with his hands.  
The record also notes that the veteran had normal grip on the 
left but "much weaker" grip in the right, and the veteran 
had 20 percent loss of muscle strength in the right arm.  The 
veteran was awarded Social Security Administration Disability 
compensation in May 1994 due to degenerative arthritis with 
resulting decreased range of motion, in his spine, knees, and 
shoulders.  

A March 2000 VA treatment record reports the veteran's 
history of numbness and tingling in both hands and feet, 
progressively getting worse.  A June 2000 VA examination 
record reports the veteran's history of his hands tingling 
and body aching at temperatures of 60 degrees Fahrenheit and 
his feet and calf muscles hurting after walking for 10 to 15 
minutes.  Physical findings included tenderness on moderate 
palpation of most of the metacarpophalangeal, distal, and 
proximal interphalangeal joints of the hand and first 
metatarsophalangeal joint.  The examiner reported the opinion 
that the veteran's residuals of cold injury include cold 
sensitivity, degenerative joint disease of the hands and 
feet, onychomycosis, basal cell cancer, and peripheral 
neuropathy.  A December 2000 VA treatment record reports the 
veteran's history of a "lot of pain" in his legs and that 
he "stopped walking for the last 2 weeks" because of the 
pain.  He also reported that he had to reduce his walking.  
See December 2000 VA treatment record.  See also May, 
September 2001 VA treatment records ("walking less").  
Subsequent treatment records report continuing treatment for 
polyneuropathy and degenerative changes.  

The Board finds that TDIU is warranted from the date of the 
claim.  The veteran has reported that he went to school 
through the 8th grade education and has always worked doing 
manual labor.  See March 2002 claim; May 1994 Social Security 
Administration record.  In determining whether TDIU is 
warranted, consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2006).  The foregoing evidence indicates that, at the 
time of filing his claim, the veteran's symptoms from the 
service-connected disabilities, to include diminished grip 
and difficulty kneeling and walking, would make it difficult 
for him to perform manual labor.  The evidence also indicates 
that the veteran was granted Social Security Administration 
Disability compensation for disabilities to include his 
service-connected right knee disability.  The Board finds the 
evidence is, at a minimum, in equipoise as to whether the 
veteran was unable to secure substantially gainful occupation 
as the result of his service-connected disabilities.  
Accordingly, giving the veteran the benefit of the doubt, a 
total disability rating based on individual unemployability 
is granted. 

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
timely VCAA notice with respect to the effective-date element 
of the claim, See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that matter is not currently before the 
Board, and the RO will have the opportunity to provide the 
required notice before deciding those matters.  The decision 
above grants a TDIU.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.


ORDER

TDIU is granted.  

REMAND

The veteran is currently service-connected for residuals of 
cold injury to the right and left upper extremities, 
including peripheral neuropathy.  The RO has found that a 
bilateral shoulder disability, claimed as arthritis, is not a 
residual of cold injury and is not included in the foregoing 
service connected disabilities.  

A March 2000 VA treatment record reports treatment for left 
shoulder impingement.  The examiner opined that he could not 
rule out "that degenerative changes as related to [the 
veteran's] impingement in his left shoulder may be related to 
his cold injury."  

A VA cold injury examination was conducted in June 2000.  The 
examination record does not report a finding of degenerative 
joint disease of the shoulders as a residual of cold injury.  
The examination record does not indicate that the veteran's 
shoulders were examined, however, and the examination request 
record indicates that the examiner was only asked whether 
degenerative joint disease of the hands and feet were a 
residual of cold injury.

The Board finds that a VA examination and opinion is needed 
to clarify whether the veteran's bilateral shoulder arthritis 
is a residual of cold injury.  See 38 U.S.C.A. § 5103A(d).  
Although the March 2000 opinion does not relate a right 
shoulder disability to cold injury, the evidence of record 
indicates that the veteran has a history of right shoulder 
impingement and other problems as well as a history of left 
shoulder impingement.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO should arrange for the veteran 
to be afforded a cold injury examination 
to determine the nature and etiology of 
any current shoulder disability.  The 
examiner should state whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability) that the 
veteran's bilateral shoulder disability 
is a residual of cold injury.  All 
testing deemed necessary by the examiner 
should be performed, and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
noted in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is granted, the RO should issue a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



		
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


